Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 1-4, 6-15, and 17-20 are currently pending and presented for examination on the merits. 
	Claims 21 and 41 are withdrawn from further consideration by examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
	Claims 5, 16, and 22-40 are canceled. 
Election/Restriction
	In response to  
	Applicant elects, with traverse,:
Group I – claims 1-4, 6-15, and 17-20 drawn to a method for determining a cancer type from a test sample
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a natural phenomenon, specifically, the correlation between DNA methylation status from tissue or cells, and the . This judicial exception is not integrated into a practical application because the claims do not recite more than the judicial exemption (natural phenomenon). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not have steps beyond the abstract ideas of identifying, measuring, and determining whether or not the test subject has a cancer.
The 2019 Patent Subject Matter Eligibility Guidance (“Guidance”) provides a means of
determining whether a particular claim is patent eligible under 35 U.S.C. 101. The Guidance
requires an analysis of multiple steps, Steps 1, 2A, and 2B:
5.	Step 1 – Following a determination of the broadest reasonable interpretation of a claim, is
the claim drawn to a process, machine, manufacture, or composition of matter? If the answer to
the inquiry is “Yes”, the analysis moves on to step 2A.
6.	Step 2A – A two-prong analysis. For prong one, does the claim recite an abstract idea,
law of nature, or natural phenomenon? If “Yes”, the analysis proceeds to prong two, which asks
whether the claim recites additional elements that integrate the judicial exception into a practical
application. If “No”, the analysis moves on to step 2B.
7.	Step 2B – Does the claim recite additional elements that amount to significantly more
than the judicial exception? If “No”, the claim is not eligible subject matter under 35 U.S.C. 101.
In the instant case, the claims are drawn to a process, so the answer to Step 1 is “Yes”.
8.	With respect to prong one of Step 2A, the answer is “Yes”, because as indicated above,
the claims are drawn to a natural phenomenon, specifically, correlating DNA methylation to the presence of cancer in a sample. 
9. 	With respect to prong two of Step 2A, the claim does not recite additional elements that integrate the judicial exception into a practical application. In addition to the recited judicial exception, the claims recite steps of taking a sample of DNA to measuring the methylation of CpG sites, inputting into a trained deconvolution model, obtaining results, inputting results into a trained cancer classifier to generate a cancer prediction and thus determine if cancer is present in the sample. 
10.	Said limitations do not integrate the recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. Therefore, the answer to prong two of the Step 2A analysis is “No”. 
11.	With respect to Step 2B, as indicated above, the claims recite steps of taking a sample of DNA to measuring the methylation of CpG sites, inputting into a trained deconvolution model, obtaining results, inputting results into a trained cancer classifier to generate a cancer prediction and thus determine if cancer is present in the sample.
12.	However, these steps were well-understood, routine, and conventional data gathering steps that were practiced by investigators prior to Applicant’s invention. These steps do not amount to additional elements that amount to significantly more than the recited judicial exception. Accordingly, the answer to the Step 2B analysis is “No”, and therefore the claims are not eligible subject matter under 35 U.S.C. 101.

13. 	Claims 1-4, 6-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) an abstract idea, specifically, accessing a data set, generating a test sample vector, inputting the test sample vector into a trained deconvolution model, returning the source origin prediction, inputting the source origin to generate a cancer prediction, and determining whether or not the test subject has cancer. This judicial exception is not integrated into a practical application because the claims do not recite more than the judicial exemption (abstract idea). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not have steps beyond the abstract ideas of identifying, measuring, and determining whether or not the test subject has a cancer.
14. 	The 2019 Patent Subject Matter Eligibility Guidance (“Guidance”) provides a means of
determining whether a particular claim is patent eligible under 35 U.S.C. 101. The Guidance
requires an analysis of multiple steps, Steps 1, 2A, and 2B:
15.	Step 1 – Following a determination of the broadest reasonable interpretation of a claim, is
the claim drawn to a process, machine, manufacture, or composition of matter? If the answer to
the inquiry is “Yes”, the analysis moves on to step 2A.
16.	Step 2A – A two-prong analysis. For prong one, does the claim recite an abstract idea,
law of nature, or natural phenomenon? If “Yes”, the analysis proceeds to prong two, which asks
whether the claim recites additional elements that integrate the judicial exception into a practical
application. If “No”, the analysis moves on to step 2B.
17.	Step 2B – Does the claim recite additional elements that amount to significantly more
than the judicial exception? If “No”, the claim is not eligible subject matter under 35 U.S.C. 101.
In the instant case, the claims are drawn to a process, so the answer to Step 1 is “Yes”.
18.	With respect to prong one of Step 2A, the answer is “Yes”, because as indicated above,
the claims are drawn to an abstract idea, specifically, inputting a sample, generating a result, and determining if the subject has cancer. 
With respect to prong two of Step 2A, the claim does not recite additional elements that integrate the judicial exception into a practical application. In addition to the recited judicial exception, the claims recite steps of taking a sample of DNA to measuring the methylation of CpG sites, inputting into a trained deconvolution model, obtaining results, inputting results into a trained cancer classifier to generate a cancer prediction and thus determine if cancer is present in the sample. 
19.	Said limitations do not integrate the recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. Therefore, the answer to prong two of the Step 2A analysis is “No”. 
20.	With respect to Step 2B, as indicated above, the claims recite steps of taking a sample of DNA to measuring the methylation of CpG sites, inputting into a trained deconvolution model, obtaining results, inputting results into a trained cancer classifier to generate a cancer prediction and thus determine if cancer is present in the sample.
21.	However, these steps were well-understood, routine, and conventional data gathering steps that were practiced by investigators prior to Applicant’s invention. These steps do not amount to additional elements that amount to significantly more than the recited judicial exception. Accordingly, the answer to the Step 2B analysis is “No”, and therefore the claims are not eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al (US 20160017419 A1, IDS), Badosa et al (US 20160017430 A1, IDS), and further in view of Zhang et al (WO 2018161031 A1).
Chiu et al teaches measuring the methylation level of DNA from tissue samples [0004]. Chiu et al further teaches analyzing the DNA and determining the candidate tissue by comparing methylation patterns of the DNA mixture [0005]. Chiu et al further teaches tumor-associated DNA changes can be detected in the cell-free plasma of cancer patients [0208]. Chiu et al further teaches cancer-associated global hypomethylation can be detected in the plasma DNA of cancer patients [0208]. Chiu et al further teaches measuring the methylation density in methylated regions of interest [0075]. Chiu et al further teaches methylation levels measured at a site [0098]. Chiu et al further teaches using a deconvolution model to determine fractional percentages of tissue specific to develop a tissue specific profiles [0088-0101]. Chiu et al further teaches the screening of cancers in apparently healthy individuals [0208]. Chiu et al further teaches the importance of determining where the primary tumor is after detection [0208]. Chiu et al further teaches the measurements used to identify where a tumor is located [0088]. Chiu et al further teaches determining tissue origins for cancer of unknown source [0207-0209]. Chiu et al further teaches the primary tumor is lung and colorectal cancer [0033]. Chiu et al further teaches obtaining a matrix including the contribution of N methylation sites of M different tissue types, which is used to determine the fractional contribution of each tissue to the methylation pattern of a sample [Figure 1]. Chiu et al further teaches choosing specific sites which produce a desired level or accuracy (i.e., CpG sites are the most informative) [0067]. Chiu et al further teaches a methylome that provides a measure of an amount of DNA methylation at a plurality of sites [0053 and 0134]. Chiu et al further teaches obtaining a reference value from a healthy individual [0006]. Chiu et al further teaches using different tissues and cells, neutrophils, lymphocytes, the esophagus, colon, pancreas, liver, lung, heart, adrenal glands and hippocampus [0143]. Chiu et al further teaches using a threshold amount of variability to produce a more anomalous set of fragments [0004]. Chiu et al further teaches threshold value for hypomethylation compared to non-tumor tissues [0168]. 
Chiu et al does not specifically teach inputting the source of origin prediction for the test subject into a trained cancer classifies to generate a cancer prediction comprising a plurality of cancer prediction values, each cancer prediction value describing a likelihood the test sample is of a particular cancer type of a plurality of cancer types. However, this deficiency is made up in the teachings of Badosa et al.
Badosa et al teaches a method of determining a cancer type from DNA methylation fingerprint [0004]. Badosa et al further teaches the sample can be circulating DNA [0059]. Badosa et al further teaches taking a carcinoma of unknown origins (CUP) and classifying the sample into a known cancer type [0206]. Badosa et al further teaches the samples are classified using a logistic regression classifier, trained with methylation fingerprints of samples derived from various cancer types [0206-0219]. Badosa et al further teaches the use of different training samples derived from different tissues as well as cancer types [0209-0219]. Badosa et al further teaches classifying samples using a logistic regression classifier [0206]. 
Chiu et al does not specifically teach inputting data into a trained cancer classifier. However, this deficiency is made up in the teachings of Zhang et al.
Zhang et al teaches the detection of cancer using DNA methylation profiles to detect cancer and differentiate between multiple different cancer types [0074 & 0081]. Zhang et al further teaches the use of a support vector machine to make a model [0080]. Zhang et al further teaches classifiers to analyze the CpG methylation data [0166]. Zhang et al further teaches using data training sets [0168]. 
One of ordinary skill, before the effective filing date, would have been motivated to apply Chiu’s method for determining a cancer type from a test sample comprising DNA fragments from a test subject, accessing a data set derived from the test sample, generate a test sample vector, input the test sample vector into a trained deconvolution model to Badosa’s method of inputting the source origin prediction for the test subject into a trained cancer classifier to generate a cancer prediction to Zhang’s method of analyzing the methylation profiles using the sample vector in machine learning models. It would have been prima facie obvious to combine Chiu, Badosa, and Zhang’s methods of detecting and identifying cancer comprising obtaining DNA fragments from tissue samples and generating a cancer prediction on methylation patterns observed in other tissues and healthy donors by analyzing the CpG methylation data using machine learning. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/Examiner, Art Unit 1642                                                                                                                                                                                                        
/MARK HALVORSON/Primary Examiner, Art Unit 1642